Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 8-9, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gun (KR 101 767 476 B1; cited by Applicant). Gun discloses the claimed structure including a surfboard 10 with a deck 210, an electric drive 500, one end of a cable 30 is secured to the nose 240 of the surfboard and the other end of the cable has a handle 100 with the drive 500 connected to a controller 410 with a receiver 412 of a wireless remote control, and the handle has a gas lever 111, 112 which is connected to a transmitter 117 of the wireless remote control so as to transmit data, the transmitter being arranged in the handle and by actuating the gas lever control signals can be generated which can be transmitted by the transmitter in the form of wireless signals and which can be received by the receiver and converted into control values for the drive by the controller and with the other end of the cable being releasably 113 secured to the handle. With respect to claim 2, note Gun, 410, 412. With respect to claim 5, note Gun, Figure 1. With respect to claims 8-9, 11, note Gun, Figure 1. With respect to claim 12, note Gun, Figure 15. With respect to claims 13-14, note Gun, 113.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gun (KR 101 767 476 B1; cited by Applicant) in view of Schuckel (US 2003/0043053). Gun does not disclose pulse width modulation and ism. Schuckel teaches pulse width modulation and ism (paragraph 0024). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Gun with pulse width modulation and ism as taught by Schuckel for improved wireless control. The combination combines known features to achieve predictable results. With respect to claim 4, note Schuckel, paragraph 0024.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gun (KR 101 767 476 B1; cited by Applicant) in view of Lee et al (US 7272997). Gun does not disclose a watertight handle. Lee et al teach a watertight handle (claim 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Gun with a watertight handle as taught by Lee et al for improved durability and reliability. The combination combines known features to achieve predictable results.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gun (KR 101 767 476 B1; cited by Applicant). Gun does not disclose the particular density of the handle. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Gun with the claimed density for improved durability. The combination combines known features to achieve predictable results. Note also MPEP 2112.01.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gun (KR 101 767 476 B1; cited by Applicant) in view of Ruan et al (US 7207282). Gun does not disclose a button control. Ruan et al teach button 52 control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Gun with button control as taught by Ruan et al for improved wireless control. The combination combines known features to achieve predictable results. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gun (KR 101 767 476 B1; cited by Applicant) in view of Hunt (US 2013/0165299). Gun does not disclose a snap fastener. Hunt teaches a snap fastener (paragraph 0056). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Gun with a snap fastener as taught by Hunt for improved ease of use. The combination combines known features to achieve predictable results. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Langelaan (US 9359044) shows a remote control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617